Exhibit 10.5

 

Amended and Restated Term Note    LOGO [g343762g92c84.jpg] (Multi-Rate Options)
  

 

$25,000,000    August 9, 2012

FOR VALUE RECEIVED, PROCURIAN USA INC. (f/k/a/ ICG Commerce, Inc.), ICG COMMERCE
INVESTMENTS, LLC, PROCURIAN INTERNATIONAL I LLC (f/k/a ICG Commerce
International, LLC) PROCURIAN INC. (f/k/a ICG Commerce Holdings, Inc.)
(individually and collectively, the “Borrower”), with an address at 211 South
Gulph Road, Suite 500, King of Prussia, Pennsylvania 19406, jointly and
severally promise to pay to the order of PNC BANK, NATIONAL ASSOCIATION (the
“Bank”), in lawful money of the United States of America in immediately
available funds at its offices located at 1000 Westlakes Drive, Suite 200,
Berwyn, Pennsylvania 19312, or at such other location as the Bank may designate
from time to time, the principal sum of TWENTY FIVE MILLION DOLLARS
($25,000,000) (the “Facility”), together with interest accruing on the
outstanding principal balance from the date hereof, all as provided below.

1. Rate of Interest. Amounts outstanding under this Note will bear interest at a
rate or rates per annum as may be selected by the Borrower from the interest
rate options set forth below (each, an “Option”):

(i) Base Rate Option. A rate of interest per annum which is at all times equal
to (A) the Base Rate plus (B) the Applicable Margin. If and when the Base Rate
(or any component thereof) changes, the rate of interest with respect to any
amounts to which the Base Rate Option applies will change automatically without
notice to the Borrower, effective on the date of any such change. There are no
required minimum interest periods for amounts bearing interest under the Base
Rate Option.

(ii) LIBOR Option. A rate per annum equal to (A) LIBOR plus (B) the Applicable
Margin, for the applicable LIBOR Interest Period.

(iii) Daily LIBOR Rate Option. A rate of interest per annum which is at all
times equal to (A) the Daily LIBOR Rate plus (B) the Applicable Margin. If and
when the Daily LIBOR Rate changes, the rate of interest with respect to any
amounts to which the Daily LIBOR Rate Option applies will change automatically
without notice to the Borrower, effective on the date of any such change. There
are no required minimum interest periods for amount bearing interest under the
Daily LIBOR Rate Option.

For purposes hereof, the following terms shall have the following meanings:

“Applicable Margin” for any day, with respect to any amount to which the Base
Rate Option, the LIBOR Option or the Daily LIBOR Rate Option applies, as the
case may be, is the percentage set forth below in the applicable column and row
corresponding to the Borrower’s ratio of Total Debt to Adjusted EBITDA (as such
terms are defined in the Loan Documents (as hereinafter defined)):

 

Level

 

Total Debt to Adjusted EBITDA

  Base Rate Option     LIBOR Option or  Daily
LIBOR Rate Option  

I

  Less than 0.75 to 1.00     0 %      1.50 % 

II

  Greater than or equal to 0.75 to 1.00 but less than 1.50 to 1.00     0 %     
1.75 % 

III

  Greater than or equal to 1.50 to 1.00     0 %      2.00 % 

Notwithstanding anything herein to the contrary, the Applicable Margin will be
adjusted by the Bank as necessary on a quarterly basis as of the first Business
Day (as hereafter defined) of the month following the delivery of the Borrower’s
Financial Statements (as defined in the Loan Documents) and compliance



--------------------------------------------------------------------------------

certificate for the immediately preceding fiscal quarter as required by the Loan
Documents based upon the ratio of Total Debt to Adjusted EBITDA determined by
the Bank pursuant to those Financial Statements; provided that (i) prior to the
delivery of the Financial Statements for the period ending September 30, 2012,
the Applicable Margin will be Level II, and (ii) thereafter if the Borrower
fails to deliver any such Financial Statements or such compliance certificate as
and when required by the Loan Documents, the Applicable Margin will
automatically be adjusted on the first Business Day of the month following the
due date for such Financial Statements to the highest Applicable Margin and will
stay at such rate until the first Business Day following the month in which such
Financial Statements and compliance certificate are actually delivered.

“Base Rate” shall mean the highest of (A) the Prime Rate, (B) the sum of the
Federal Funds Open Rate plus fifty (50) basis points (0.50%), and (C) the sum of
the Daily LIBOR Rate plus one hundred (100) basis points (1.0%), so long as a
Daily LIBOR Rate is offered, ascertainable and not unlawful.

“Business Day” shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in Philadelphia, Pennsylvania.

“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by the
Bank by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
LIBOR Reserve Percentage.

“Federal Funds Open Rate” shall mean, for any day, the rate per annum (based on
a year of 360 days and actual days elapsed) which is the daily federal funds
open rate as quoted by ICAP North America, Inc. (or any successor) as set forth
on the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on
such other substitute Bloomberg Screen that displays such rate), or as set forth
on such other recognized electronic source used for the purpose of displaying
such rate as selected by the Bank (an “Alternate Source”) (or if such rate for
such day does not appear on the Bloomberg Screen BTMM (or any substitute screen)
or on any Alternate Source, or if there shall at any time, for any reason, no
longer exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by the Bank at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. The rate of
interest charged shall be adjusted as of each Business Day based on changes in
the Federal Funds Open Rate without notice to the Borrower.

“LIBOR” shall mean, with respect to any amount to which the LIBOR Option applies
for the applicable LIBOR Interest Period, the interest rate per annum determined
by the Bank by dividing (the resulting quotient rounded upwards, at the Bank’s
discretion, to the nearest 1/100th of 1%) (i) the rate of interest determined by
the Bank in accordance with its usual procedures (which determination shall be
conclusive absent manifest error) to be the eurodollar rate two (2) Business
Days prior to the first day of such LIBOR Interest Period for such amount and
having a borrowing date and a maturity comparable to such LIBOR Interest Period
by (ii) a number equal to 1.00 minus the LIBOR Reserve Percentage.

“LIBOR Interest Period” shall mean, with respect to any amount to which the
LIBOR Option applies, the period of one (1), two (2), three (3) or six
(6) month/months as selected by the Borrower on the date of disbursement of such
amount (or the date of conversion of any amount to the LIBOR Option, as the case
may be) and each successive period selected by the Borrower thereafter; provided
that, (i) if a LIBOR Interest Period would end on a day which is not a Business
Day, it shall end on the next succeeding Business Day unless such day falls in
the next succeeding calendar month in which case the LIBOR Interest Period shall
end on the next preceding Business Day, (ii) the Borrower may not select a LIBOR
Interest Period that would end on a day after the Term Loan Maturity Date (as
hereinafter defined), and (iii) any LIBOR Interest Period that begins on the
last Business Day of a calendar month (or a day for which there is no
numerically corresponding day in the last calendar month of such LIBOR Interest
Period) shall end on the last Business Day of the last calendar month of such
LIBOR Interest Period.

 

- 2 -



--------------------------------------------------------------------------------

“LIBOR Reserve Percentage” shall mean the maximum effective percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including,
without limitation, supplemental, marginal and emergency reserve requirements)
with respect to eurocurrency funding (currently referred to as “Eurocurrency
liabilities”).

“Prime Rate” shall mean the rate publicly announced by the Bank from time to
time as its prime rate. The Prime Rate is determined from time to time by the
Bank as a means of pricing some loans to its borrowers. The Prime Rate is not
tied to any external rate of interest or index, and does not necessarily reflect
the lowest rate of interest actually charged by the Bank to any particular class
or category of customers.

“Published Rate” shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one month period as published in another publication
selected by the Bank).

LIBOR and the Daily LIBOR Rate shall be adjusted with respect to any amounts to
which the LIBOR Option, Base Rate Option or the Daily LIBOR Rate Option applies,
as applicable, on and as of the effective date of any change in the LIBOR
Reserve Percentage. The Bank shall give prompt notice to the Borrower of LIBOR
as determined or adjusted in accordance herewith, which determination shall be
conclusive absent manifest error. The Bank’s determination of the Daily LIBOR
Rate, as determined or adjusted in accordance herewith, shall be conclusive
absent manifest error.

If the Bank determines (which determination shall be final and conclusive) that,
by reason of circumstances affecting the eurodollar market generally, deposits
in dollars (in the applicable amounts) are not being offered to banks in the
eurodollar market for the selected term, or adequate means do not exist for
ascertaining LIBOR or the Daily LIBOR Rate, then the Bank shall give notice
thereof to the Borrower. Thereafter, until the Bank notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, (a) the
availability of the LIBOR Option and the Daily LIBOR Rate Option shall be
suspended, and (b) the interest rate for all amounts then bearing interest under
the LIBOR Option or the Daily LIBOR Rate Option shall be converted to the Base
Rate Option (i) at the expiration of the then current LIBOR Interest Period(s)
in the case of amounts to which the LIBOR Option applies or (ii) immediately in
the case of amounts to which the Daily LIBOR Rate Option applies.

In addition, if, after the date of this Note, the Bank shall determine (which
determination shall be final and conclusive) that any enactment, promulgation or
adoption of or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by a governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by the Bank with any guideline, request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall make it unlawful or impossible for the
Bank to make or maintain or fund loans based on LIBOR or the Daily LIBOR Rate,
the Bank shall notify the Borrower. Upon receipt of such notice, until the Bank
notifies the Borrower that the circumstances giving rise to such determination
no longer apply, (a) the availability of the LIBOR Option and the Daily LIBOR
Rate Option shall be suspended, and (b) the interest rate on all amounts then
bearing interest under the LIBOR Option or the Daily LIBOR Rate Option shall be
converted to the Base Rate Option either (i) on the last day of the then current
LIBOR Interest Period(s) if the Bank may lawfully continue to maintain or fund
loans based on LIBOR to such day, (ii) immediately if the Bank may not lawfully
continue to maintain or fund loans based on LIBOR or (iii) immediately in the
case of amounts to which the Daily LIBOR Rate Option applies.

The foregoing notwithstanding, it is understood that the Borrower may select
different Options to apply simultaneously to different portions of this Note and
may select up to three (3) different interest periods to apply simultaneously to
different portions of this Note bearing interest under the LIBOR Option.
Interest hereunder will be calculated based on the actual number of days that
principal is outstanding over a year of 360 days. In no event will the rate of
interest hereunder exceed the maximum rate allowed by law.

 

- 3 -



--------------------------------------------------------------------------------

2. Interest Rate Election. Subject to the terms and conditions of this Note, at
the end of each interest period applicable to any amounts hereunder, the
Borrower may renew the Option applicable to such amounts or convert such amounts
to a different Option; provided that, during any period in which any Event of
Default (as hereinafter defined) has occurred and is continuing any amounts
bearing interest under the LIBOR Option shall, at the Bank’s sole discretion, be
converted at the end of the applicable LIBOR Interest Period to the Daily LIBOR
Rate Option, and the LIBOR Option will not be available to Borrower with respect
to the conversion or renewal of any other amounts until such Event of Default
has been cured by the Borrower or waived by the Bank. The Borrower shall notify
the Bank of each election of an Option, each conversion from one Option to
another, the amount of the portions hereunder to be allocated to each Option and
where relevant the interest periods therefor. In the case of converting to the
LIBOR Option, such notice shall be given at least three (3) Business Days prior
to the commencement of any LIBOR Interest Period. If no interest period is
specified in any such notice for an amount that is to bear interest under the
LIBOR Option, the Borrower shall be deemed to have selected a LIBOR Interest
Period of one month’s duration. If no notice of election, conversion or renewal
is timely received by the Bank with respect to any amount hereunder, the
Borrower shall be deemed to have elected the Daily LIBOR Rate Option. Any such
election shall be promptly confirmed in writing by such method as the Bank may
require.

3. Payment of Interest. The Borrower shall pay accrued interest on the unpaid
principal balance of this Note in arrears: (a) for amounts hereunder bearing
interest under the Base Rate Option or the Daily LIBOR Rate Option, on the first
day of each month during the term hereof, (b) for amounts hereunder bearing
interest under the LIBOR Option, on the last day of the respective LIBOR
Interest Period for such amounts, (c) if any LIBOR Interest Period is longer
than three (3) months, then also on the three (3) month anniversary of such
interest period and every three (3) months thereafter, and (d) for all
outstanding amounts, at maturity, whether by acceleration of this Note or
otherwise, and after maturity, on demand until paid in full.

4. Payment of Principal. Principal shall be due and payable in fifty nine
(59) equal consecutive monthly installments in the amount of $416,666.67 each,
commencing on September 1, 2012 and continuing on the first day of each month
thereafter, and a final installment of $416,666.47 on August 1, 2017. Any
outstanding principal and accrued interest shall be due and payable in full on
August 1, 2017 (the “Term Loan Maturity Date”).

If any payment under this Note shall become due on a Saturday, Sunday or public
holiday under the laws of the State where the Bank’s office indicated above is
located, such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in computing interest in connection with
such payment. The Borrower hereby authorizes the Bank to charge the Borrower’s
deposit account at the Bank for any payment when due hereunder. Payments
received will be applied to charges, fees and expenses (including attorneys’
fees), accrued interest and principal in any order the Bank may choose, in its
sole discretion.

5. Late Payments; Default Rate. If the Borrower fails to make any payment of
principal, interest or other amount coming due pursuant to the provisions of
this Note within fifteen (15) calendar days of the date due and payable, the
Borrower also shall pay to the Bank a late charge equal to the lesser of five
percent (5%) of the amount of such payment or $100.00 (the “Late Charge”). Such
fifteen (15) day period shall not be construed in any way to extend the due date
of any such payment. Upon maturity, whether by acceleration, demand or
otherwise, and at the Bank’s option upon the occurrence of any Event of Default
(as hereinafter defined) and during the continuance thereof, amounts outstanding
under this Note shall bear interest at a rate per annum (based on the actual
number of days that principal is outstanding over a year of 360 days) which
shall be three percentage points (3%) in excess of the interest rate in effect
from time to time under this Note but not more than the maximum rate allowed by
law (the “Default Rate”). The Default Rate shall continue to apply whether or
not judgment shall be entered on this Note. Both the Late Charge and the Default
Rate are imposed as liquidated damages for the purpose of defraying the Bank’s
expenses incident to the handling of delinquent payments, but

 

- 4 -



--------------------------------------------------------------------------------

are in addition to, and not in lieu of, the Bank’s exercise of any rights and
remedies hereunder, under the other Loan Documents or under applicable law, and
any fees and expenses of any agents or attorneys which the Bank may employ. In
addition, the Default Rate reflects the increased credit risk to the Bank of
carrying a loan that is in default. The Borrower agrees that the Late Charge and
Default Rate are reasonable forecasts of just compensation for anticipated and
actual harm incurred by the Bank, and that the actual harm incurred by the Bank
cannot be estimated with certainty and without difficulty.

6. Prepayment. The Borrower shall have the right to prepay any amount hereunder
at any time and from time to time, in whole or in part; subject, however, to
payment of any break funding indemnification amounts owing pursuant to paragraph
7 below.

7. Yield Protection; Break Funding Indemnification. The Borrower shall pay to
the Bank on written demand therefor, together with the written evidence of the
justification therefor, all direct costs incurred, losses suffered or payments
made by Bank by reason of any Change in Law imposing any reserve, deposit,
allocation of capital, or similar requirement (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) on the
Bank, its holding company or any of their respective assets relative to the
Facility. “Change in Law” means the occurrence, after the date of this Note, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any governmental authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
governmental authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued. In addition, the Borrower agrees to indemnify the Bank
against any liabilities, losses or expenses (including, without limitation, loss
of margin, any loss or expense sustained or incurred in liquidating or employing
deposits from third parties, and any loss or expense incurred in connection with
funds acquired to effect, fund or maintain any amounts hereunder (or any part
thereof) bearing interest under the LIBOR Option) which the Bank sustains or
incurs as a consequence of either (i) the Borrower’s failure to make a payment
on the due date thereof, (ii) the Borrower’s revocation (expressly, by later
inconsistent notices or otherwise) in whole or in part of any notice given to
Bank to request, convert, renew or prepay any amounts bearing interest under the
LIBOR Option, or (iii) the Borrower’s payment or prepayment (whether voluntary,
after acceleration of the maturity of this Note or otherwise) or conversion of
any amounts bearing interest under the LIBOR Option on a day other than the
regularly scheduled due date therefor. A notice as to any amounts payable
pursuant to this paragraph given to the Borrower by the Bank shall, in the
absence of manifest error, be conclusive and shall be payable upon demand. The
Borrower’s indemnification obligations hereunder shall survive the payment in
full of all amounts payable hereunder.

8. Other Loan Documents. This Note is issued in connection with a letter
agreement between the Borrower and the Bank, dated on or before the date hereof,
and the other agreements and documents executed and/or delivered in connection
therewith or referred to therein, the terms of which are incorporated herein by
reference (as amended, modified, restated or renewed from time to time,
collectively the “Loan Documents”), and is secured by the property (if any)
described in the Loan Documents and by such other collateral as previously may
have been or may in the future be granted to the Bank to secure this Note.

9. Events of Default. The occurrence of any of the following events will be
deemed to be an “Event of Default” under this Note: (i) the nonpayment of any
principal under this Note when due, or the nonpayment of any interest or other
indebtedness under this Note within three (3) Business Days of the date when
due; (ii) the occurrence of any event of default or any default and the lapse of
any notice or cure period, or any Obligor’s failure to observe or perform any
covenant or other agreement, under or contained in any Loan Document; (iii) the
filing by or against any Obligor of any proceeding in bankruptcy, receivership,
insolvency, reorganization, liquidation, conservatorship or similar proceeding
(and, in the case of any such proceeding instituted against any

 

- 5 -



--------------------------------------------------------------------------------

Obligor, such proceeding is not dismissed or stayed within 45 days of the
commencement thereof, provided that the Bank shall not be obligated to advance
additional funds hereunder during such period); (iv) any assignment by any
Obligor for the benefit of creditors, or any levy, garnishment, attachment or
similar proceeding is instituted against any property of any Obligor held by or
deposited with the Bank; (v) a default with respect to any other indebtedness of
any Obligor for borrowed money in excess of $250,000 individually or in the
aggregate, if the effect of such default is to cause or permit the acceleration
of such debt; (vi) the commencement of any foreclosure or forfeiture proceeding,
execution or attachment against any collateral securing the obligations of any
Obligor to the Bank; (vii) the entry of one or more final judgments against any
Obligor in excess of $250,000 individually or in the aggregate and the failure
of such Obligor to discharge the judgments within ten (10) days of the entry
thereof; (viii) any material adverse change in any Obligor’s business, assets,
operations, financial condition or results of operations; (ix) any Obligor
ceases doing business as a going concern; (x) any representation or warranty
made by any Obligor to the Bank in any Loan Document or any other documents now
or in the future evidencing or securing the obligations of any Obligor to the
Bank, is false, erroneous or misleading in any material respect; (xi) if this
Note or any guarantee executed by any Obligor is secured, the failure of any
Obligor to provide the Bank with additional collateral if in the Bank’s
reasonable opinion at any time or times, the market value of any of the
collateral securing this Note or any guarantee has depreciated below that
required pursuant to the Loan Documents or, if no specific value is so required,
then in an amount deemed material by the Bank; (xii) the revocation or attempted
revocation, in whole or in part, of any guarantee by any Obligor; or (xiii) the
death, incarceration, indictment or legal incompetency of any individual Obligor
or, if any Obligor is a partnership or limited liability company, the death,
incarceration, indictment or legal incompetency of any individual general
partner or member. As used herein, the term “Obligor” means any Borrower and any
guarantor of, or any pledgor, mortgagor or other person or entity providing
collateral support for, the Borrower’s obligations to the Bank existing on the
date of this Note or arising in the future.

Upon the occurrence of an Event of Default: (a) the Bank shall be under no
further obligation to make advances hereunder; (b) if an Event of Default
specified in clause (iii) or (iv) above shall occur, the outstanding principal
balance and accrued interest hereunder together with any additional amounts
payable hereunder shall be immediately due and payable without demand or notice
of any kind; (c) if any other Event of Default shall occur, the outstanding
principal balance and accrued interest hereunder together with any additional
amounts payable hereunder, at the Bank’s option and without demand or notice of
any kind, may be accelerated and become immediately due and payable; (d) at the
Bank’s option, this Note will bear interest at the Default Rate from the date of
the occurrence of the Event of Default; and (e) the Bank may exercise from time
to time any of the rights and remedies available under the Loan Documents or
under applicable law.

10. Power to Confess Judgment. The Borrower hereby empowers any attorney of any
court of record, after the occurrence of any Event of Default hereunder and upon
five (5) days prior written notice to the Borrower, to appear for the Borrower
and, with or without complaint filed, confess judgment, or a series of
judgments, against the Borrower in favor of the Bank or any holder hereof for
the entire principal balance of this Note, all accrued interest and all other
amounts due hereunder, together with costs of suit and an attorney’s commission
of the greater of 10% of such principal and interest or $1,000 added as a
reasonable attorney’s fee, and for doing so, this Note or a copy verified by
affidavit shall be a sufficient warrant. The Borrower hereby forever waives and
releases all errors in said proceedings and all rights of appeal and all relief
from any and all appraisement, stay or exemption laws of any state now in force
or hereafter enacted. Interest on any such judgment shall accrue at the Default
Rate.

No single exercise of the foregoing power to confess judgment, or a series of
judgments, shall be deemed to exhaust the power, whether or not any such
exercise shall be held by any court to be invalid, voidable, or void, but the
power shall continue undiminished and it may be exercised from time to time as
often as the Bank shall elect until such time as the Bank shall have received
payment in full of the debt, interest and costs. Notwithstanding the attorney’s
commission provided for in the preceding paragraph (which is included in the
warrant for purposes of establishing a sum certain), the amount of attorneys’
fees that the Bank may recover from the Borrower shall not exceed the actual
attorneys’ fees incurred by the Bank.

 

- 6 -



--------------------------------------------------------------------------------

11. Right of Setoff. In addition to all liens upon and rights of setoff against
the Borrower’s money, securities or other property given to the Bank by law, the
Bank shall have, with respect to the Borrower’s obligations to the Bank under
this Note and to the extent permitted by law, a contractual possessory security
interest in and a contractual right of setoff against, and the Borrower hereby
grants the Bank a security interest in, and hereby assigns, conveys, delivers,
pledges and transfers to the Bank, all of the Borrower’s right, title and
interest in and to, all of the Borrower’s deposits, moneys, securities and other
property now or hereafter in the possession of or on deposit with, or in transit
to, the Bank or any other direct or indirect subsidiary of The PNC Financial
Services Group, Inc., whether held in a general or special account or deposit,
whether held jointly with someone else, or whether held for safekeeping or
otherwise, excluding, however, all IRA, Keogh, and trust accounts. Every such
security interest and right of setoff may be exercised without demand upon or
notice to the Borrower. Every such right of setoff shall be deemed to have been
exercised immediately upon the occurrence of an Event of Default hereunder
without any action of the Bank, although the Bank may enter such setoff on its
books and records at a later time.

12. Indemnity. The Borrower agrees to indemnify each of the Bank, each legal
entity, if any, who controls, is controlled by or is under common control with
the Bank, and each of their respective directors, officers and employees (the
“Indemnified Parties”), and to defend and hold each Indemnified Party harmless
from and against any and all claims, damages, losses, liabilities and expenses
(including all fees and charges of internal or external counsel with whom any
Indemnified Party may consult and all expenses of litigation and preparation
therefor) which any Indemnified Party may incur or which may be asserted against
any Indemnified Party by any person, entity or governmental authority (including
any person or entity claiming derivatively on behalf of the Borrower), in
connection with or arising out of or relating to the matters referred to in this
Note or in the other Loan Documents or the use of any advance hereunder, whether
(a) arising from or incurred in connection with any breach of a representation,
warranty or covenant by the Borrower, or (b) arising out of or resulting from
any suit, action, claim, proceeding or governmental investigation, pending or
threatened, whether based on statute, regulation or order, or tort, or contract
or otherwise, before any court or governmental authority; provided, however,
that the foregoing indemnity agreement shall not apply to any claims, damages,
losses, liabilities and expenses solely attributable to an Indemnified Party’s
gross negligence or willful misconduct. The indemnity agreement contained in
this Section shall survive the termination of this Note, payment of any amounts
hereunder and the assignment of any rights hereunder. The Borrower may
participate at its expense in the defense of any such action or claim.

13. Miscellaneous. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing
(except as may be agreed otherwise above with respect to borrowing requests) and
will be effective upon receipt. Notices may be given in any manner to which the
parties may separately agree, including electronic mail. Without limiting the
foregoing, first-class mail, facsimile transmission and commercial courier
service are hereby agreed to as acceptable methods for giving Notices.
Regardless of the manner in which provided, Notices may be sent to a party’s
address as set forth above or to such other address as any party may give to the
other for such purpose in accordance with this paragraph. No delay or omission
on the Bank’s part to exercise any right or power arising hereunder will impair
any such right or power or be considered a waiver of any such right or power,
nor will the Bank’s action or inaction impair any such right or power. The
Bank’s rights and remedies hereunder are cumulative and not exclusive of any
other rights or remedies which the Bank may have under other agreements, at law
or in equity. No modification, amendment or waiver of, or consent to any
departure by the Borrower from, any provision of this Note will be effective
unless made in a writing signed by the Bank, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. The Borrower agrees to pay on demand, to the extent permitted by law, all
costs and expenses incurred by the Bank in the enforcement of its rights in this
Note and in any security therefor, including without limitation reasonable fees
and expenses of the Bank’s counsel. If any provision of this Note is found to be
invalid, illegal or unenforceable in any respect by a court, all the other
provisions of this Note will remain in full force and effect. The Borrower and
all other makers and indorsers of this Note hereby forever waive presentment,
protest, notice of dishonor and notice of non-payment. The Borrower also waives
all defenses based on suretyship or impairment of collateral. If this Note is
executed by more than one Borrower, the obligations of such persons or entities
hereunder will be joint and several. This Note shall bind the Borrower and its
heirs, executors, administrators, successors and assigns, and the benefits
hereof shall inure to the benefit of the Bank and its successors and assigns;
provided, however, that the Borrower may not assign this Note in whole or in
part without the Bank’s written consent and the Bank at any time may assign this
Note in whole or in part.

 

- 7 -



--------------------------------------------------------------------------------

This Note has been delivered to and accepted by the Bank and will be deemed to
be made in the State where the Bank’s office indicated above is located. THIS
NOTE WILL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE BANK AND THE
BORROWER DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE WHERE THE BANK’S
OFFICE INDICATED ABOVE IS LOCATED, EXCLUDING ITS CONFLICT OF LAWS RULES. The
Borrower hereby irrevocably consents to the exclusive jurisdiction of any state
or federal court in the county or judicial district where the Bank’s office
indicated above is located; provided that nothing contained in this Note will
prevent the Bank from bringing any action, enforcing any award or judgment or
exercising any rights against the Borrower individually, against any security or
against any property of the Borrower within any other county, state or other
foreign or domestic jurisdiction. The Borrower acknowledges and agrees that the
venue provided above is the most convenient forum for both the Bank and the
Borrower. The Borrower waives any objection to venue and any objection based on
a more convenient forum in any action instituted under this Note.

14. Authorization to Obtain Credit Reports. By signing below, each Borrower who
is an individual provides written authorization to the Bank or its designee (and
any assignee or potential assignee hereof) to obtain the Borrower’s personal
credit profile from one or more national credit bureaus. Such authorization
shall extend to obtaining a credit profile in considering this Note and
subsequently for the purposes of update, renewal or extension of such credit or
additional credit and for reviewing or collecting the resulting account.

15. WAIVER OF JURY TRIAL. THE BORROWER IRREVOCABLY WAIVES ANY AND ALL RIGHTS THE
BORROWER MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY
NATURE RELATING TO THIS NOTE, ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS
NOTE OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH DOCUMENTS. THE BORROWER
ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.

16. Amended and Restated Note. This Note amends and restates, and is in
substitution for, the Term Note, dated as of August 3, 2010 in the original
principal amount equal to $20,000,000 and payable by the Borrower to the Bank
(the “Original Note”). However, this Note shall in no way extinguish the
Borrower’s unconditional obligation to repay indebtedness evidenced by the
Original Note, is given in substitution for and not repayment of, the Original
Note and is in no way intended to constitute a novation of the Original Note.

17. Anti-Money Laundering/International Trade Law Compliance. The Borrower
represents and warrants to the Bank, as of the date of this Note, the date of
each advance of proceeds under the Facility, the date of any renewal, extension
or modification of the Facility, and at all times until the Facility has been
terminated and all amounts thereunder have been indefeasibly paid in full, that:
(a) no Covered Entity (i) is a Sanctioned Person; (ii) has any of its assets in
a Sanctioned Country or in the possession, custody or control of a Sanctioned
Person; or (iii) does business in or with, or derives any of its operating
income from investments in or transactions with, any Sanctioned Country or
Sanctioned Person in violation of any law, regulation, order or directive
enforced by any Compliance Authority; (b) the proceeds of the Facility will not
be used to fund any operations in, finance any investments or activities in, or,
make any payments to, a Sanctioned Country or Sanctioned Person in violation of
any law, regulation, order or directive enforced by any Compliance Authority;
(c) the funds used to repay the Facility are not derived from any unlawful
activity; and (d) each Covered Entity is in compliance with, and no Covered
Entity engages in any dealings or transactions prohibited by, any laws of the
United States, including but not limited to any Anti-Terrorism Laws. Borrower
covenants and agrees that it shall immediately notify the Bank in writing upon
the occurrence of a Reportable Compliance Event. As used herein: “Anti-Terrorism
Laws” means any laws relating to terrorism, trade sanctions programs and
embargoes, import/export licensing, money laundering, or bribery, all as
amended, supplemented or replaced from time to time; “Compliance Authority”
means each and all of the (a) U.S. Treasury Department/Office of Foreign Assets
Control, (b) U.S. Treasury Department/Financial Crimes Enforcement Network,
(c) U.S. State

 

- 8 -



--------------------------------------------------------------------------------

Department/Directorate of Defense Trade Controls, (d) U.S. Commerce
Department/Bureau of Industry and Security, (e) U.S. Internal Revenue Service,
(f) U.S. Justice Department, and (g) U.S. Securities and Exchange Commission;
“Covered Entity” means the Borrower, its affiliates and subsidiaries, all
guarantors, pledgors of collateral, all owners of the foregoing, and all brokers
or other agents of the Borrower acting in any capacity in connection with the
Facility; “Reportable Compliance Event” means that any Covered Entity becomes a
Sanctioned Person, or is indicted, arraigned, investigated or custodially
detained, or receives an inquiry from regulatory or law enforcement officials,
in connection with any Anti-Terrorism Law or any predicate crime to any
Anti-Terrorism Law, or self-discovers facts or circumstances implicating any
aspect of its operations with the actual or possible violation of any
Anti-Terrorism Law; “Sanctioned Country” means a country subject to a sanctions
program maintained by any Compliance Authority; and “Sanctioned Person” means
any individual person, group, regime, entity or thing listed or otherwise
recognized as a specially designated, prohibited, sanctioned or debarred person
or entity, or subject to any limitations or prohibitions (including but not
limited to the blocking of property or rejection of transactions), under any
order or directive of any Compliance Authority or otherwise subject to, or
specially designated under, any sanctions program maintained by any Compliance
Authority.

18. Commercial Purpose. The Borrower represents that the indebtedness evidenced
by this Note is being incurred by the Borrower solely for the purpose of
acquiring or carrying on a business, professional or commercial activity, and
not for personal, family or household purposes.

19. USA Patriot Act Notice. To help the government fight the funding of
terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify and record information that identifies each
Borrower that opens an account. What this means: when the Borrower opens an
account, the Bank will ask for the business name, business address, taxpayer
identifying number and other information that will allow the Bank to identify
the Borrower, such as organizational documents. For some businesses and
organizations, the Bank may also need to ask for identifying information and
documentation relating to certain individuals associated with the business or
organization.

The Borrower acknowledges that it has read and understood all the provisions of
this Note, including the confession of judgment and the waiver of jury trial,
and has been advised by counsel as necessary or appropriate.

[signature page follows]

 

- 9 -



--------------------------------------------------------------------------------

WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.

 

PROCURIAN USA INC. By:  

/s/ Joseph F. Waterman

  Name: Joseph F. Waterman   Title: Chief Financial Officer ICG COMMERCE
INVESTMENTS, LLC By:  

/s/ Joseph F. Waterman

  Name: Joseph F. Waterman   Title: Treasurer PROCURIAN INTERNATIONAL I LLC By:
 

/s/ Joseph F. Waterman

  Name: Joseph F. Waterman   Title: Treasurer PROCURIAN INC. By:  

/s/ Joseph F. Waterman

  Name: Joseph F. Waterman   Title: Treasurer



--------------------------------------------------------------------------------

Disclosure for Confession of Judgment

 

Undersigned:   

Procurian USA Inc.

ICG Commerce Investments, LLC

Procurian International I LLC

Procurian Inc.

211 South Gulph Road, Suite 500

King of Prussia, PA 19406

Lender:   

PNC Bank, National Association

1000 Westlakes Drive, Suite 200

Berwyn PA 19312

The undersigned has executed and/or is executing on or about the date hereof, an
Amended and Restated Term Note in the principal amount of $25,000,000, under
which the undersigned is obligated to repay monies to Lender.

A. THE UNDERSIGNED ACKNOWLEDGES AND AGREES THAT THE ABOVE DOCUMENTS CONTAIN
PROVISIONS UNDER WHICH LENDER MAY ENTER JUDGMENT BY CONFESSION AGAINST THE
UNDERSIGNED. BEING FULLY AWARE OF ITS RIGHTS TO PRIOR NOTICE AND A HEARING ON
THE VALIDITY OF ANY JUDGMENT OR OTHER CLAIMS THAT MAY BE ASSERTED AGAINST IT BY
LENDER THEREUNDER BEFORE JUDGMENT IS ENTERED, THE UNDERSIGNED HEREBY FREELY,
KNOWINGLY AND INTELLIGENTLY WAIVES THESE RIGHTS AND EXPRESSLY AGREES AND
CONSENTS TO LENDER’S ENTERING JUDGMENT AGAINST IT BY CONFESSION PURSUANT TO THE
TERMS THEREOF.

B. THE UNDERSIGNED ALSO ACKNOWLEDGES AND AGREES THAT THE ABOVE DOCUMENTS CONTAIN
PROVISIONS UNDER WHICH LENDER MAY, AFTER ENTRY OF JUDGMENT AND WITHOUT EITHER
NOTICE OR A HEARING, FORECLOSE UPON, ATTACH, LEVY, TAKE POSSESSION OF OR
OTHERWISE SEIZE PROPERTY OF THE UNDERSIGNED IN FULL OR PARTIAL PAYMENT OF THE
JUDGMENT. BEING FULLY AWARE OF ITS RIGHTS AFTER JUDGMENT IS ENTERED (INCLUDING
THE RIGHT TO MOVE TO OPEN OR STRIKE THE JUDGMENT), THE UNDERSIGNED HEREBY
FREELY, KNOWINGLY AND INTELLIGENTLY WAIVES ITS RIGHTS TO NOTICE AND A HEARING
AND EXPRESSLY AGREES AND CONSENTS TO LENDER’S TAKING SUCH ACTIONS AS MAY BE
PERMITTED UNDER APPLICABLE STATE AND FEDERAL LAW WITHOUT PRIOR NOTICE TO THE
UNDERSIGNED.

C. The undersigned certifies that a representative of Lender specifically called
the confession of judgment provisions in the above documents to the attention of
the undersigned, and/or that the undersigned was represented by legal counsel in
connection with the above documents.

D. The undersigned hereby certifies: that its annual income exceeds $10,000;
that all references to “the undersigned” above refer to all persons and entities
signing below; and that the undersigned received a copy hereof at the time of
signing.



--------------------------------------------------------------------------------

Dated: August 9, 2012    PROCURIAN USA INC.    By:   

/s/ Joseph F. Waterman

      Name: Joseph F. Waterman       Title: Chief Financial Officer Dated:
August 9, 2012    ICG COMMERCE INVESTMENTS, LLC    By:   

/s/ Joseph F. Waterman

      Name: Joseph F. Waterman       Title: Treasurer Dated: August 9, 2012   
PROCURIAN INTERNATIONAL I LLC    By:   

/s/ Joseph F. Waterman

      Name: Joseph F. Waterman       Title: Treasurer Dated: August 9, 2012   
PROCURIAN INC.    By:   

/s/ Joseph F. Waterman

      Name: Joseph F. Waterman       Title: Treasurer